 Case 5:20-cv-01353-GLS-TWD Document 11 Filed 01/21/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
BURGERFI INTERNATIONAL,
LLC,
                                                     5:20-cv-1353
                       Plaintiff,                    (GLS/TWD)

                 v.

THE NEW YORK BAKERY OF
SYRACUSE, INC.,

                   Defendant.
________________________________

                            SUMMARY ORDER

      This suit arises out of the alleged failure of defendant The New York

Bakery of Syracuse, Inc. (hereinafter “the Bakery”), to make required

payments in the amount of $99,076.28 to plaintiff BurgerFi International,

LLC. (Compl., Dkt. No. 1.) These outstanding payment obligations were

to be made pursuant to an agreement entered into between the two

parties. (Id.)

      BurgerFi commenced this action against the Bakery alleging claims

of breach of contract, account stated, and unjust enrichment/quantum

meruit. (Id.) The Bakery failed to timely answer the complaint, resulting in

the Clerk of the Court entering default against the Bakery on December 3,
 Case 5:20-cv-01353-GLS-TWD Document 11 Filed 01/21/21 Page 2 of 5




2020. (Dkt. No. 6.) Now pending is BurgerFi’s unopposed motion for

default judgment against the Bakery, as well as a request for attorneys’

fees and costs. (Dkt. No. 8.)

      A.    Motion for Default Judgment

      As the Bakery has defaulted, and BurgerFi’s claim is for a sum

certain, BurgerFi is entitled to judgment in the amount of $99,076.28. See

Fed. R. Civ. P. 55(b)(1).

      B.    Request For Attorneys’ Fees and Costs

      BurgerFi seeks $5,468.75 in attorneys’ fees, and $533.80 in costs,

for a total of $6,002.55, and submits supporting documentation. (See

generally Dkt. No. 10.) BurgerFi’s counsel billed at a rate of $475 per hour

for work performed by a partner with more than eight years of experience,

and a rate of $400 for work performed by the firm’s “of counsel” attorney

with approximately five to six years of experience. (Id.)

      In determining whether claimed attorneys’ fees are appropriate,

courts use the lodestar method: the product of a reasonable hourly rate

and the hours reasonably spent on the case. See Millea v. Metro-North

R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011); Miller v. City of Ithaca, No.

3:10-cv-597, 2017 WL 61947, at *2 (N.D.N.Y. Jan. 5, 2017). There is a

                                      2
 Case 5:20-cv-01353-GLS-TWD Document 11 Filed 01/21/21 Page 3 of 5




“strong presumption” that the lodestar represents the appropriate award.

See Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 546 (2010). In

determining whether an attorney’s requested hourly rate is reasonable, the

court should consider what “a reasonable, paying client would be willing to

pay,” which varies by practice area and location. Arbor Hill Concerned

Citizens Neighborhood Ass’n v. Cty. of Albany & Albany Cty. Bd. of

Elections, 522 F.3d 182, 184 (2d Cir. 2008). Generally, in calculating the

lodestar, the district court relies on the prevailing hourly rate from the

district in which it sits. See id. at 191; Miller, 2017 WL 61947, at *2 (“The

court is . . . within its discretion to rely on its knowledge of the relevant

market when determining the reasonable hourly rate.” (internal quotation

marks and citation omitted)).

      “Cases in this district have found reasonable rates to generally be

$275-$350 for experienced partners, $165-$200 for junior associates, and

$90 for paralegals.” See Car Freshner Corp. v. Scented Promotions, LLC,

No. 5:19-CV-1158, 2020 WL 5757475, at *8 (N.D.N.Y. Sept. 28, 2020)

(citing Johnson v. Mauro, 16-CV-0622, 2019 WL 5842765, at *5 (N.D.N.Y.

Nov. 7, 2019) (collecting cases)).

      As such, the court adopts the following rates, which reflect those that

                                        3
 Case 5:20-cv-01353-GLS-TWD Document 11 Filed 01/21/21 Page 4 of 5




have generally been found to be reasonable in this District: $300 per hour

for the partner’s work, and $200 per hour for the of counsel attorney’s

work. See N.Y.S. Teamsters Conference Pension & Ret. Fund v. E. Reg’l

Contracting, Inc., No. 5:19-CV-165, 2020 WL 4047895, at *5 (N.D.N.Y.

July 20, 2020); Car Freshner Corp., 2020 WL 5757475, at *8; CIT Bank,

N.A. v. Fox, No. 3:18-cv-154, 2019 WL 6134154, at *3-4 (N.D.N.Y. Nov.

19, 2019).

     Based on the contemporaneous time records submitted by

BurgerFi’s counsel, they expended the following amounts of time during

the period between October 21, 2020 and December 16, 2020, which

appears reasonable: (a) ten hours by the partner; and (b) .25 hours by the

firm’s of counsel.1 (Dkt. No. 10 at 5-9.) Applying the reasonable rates

found above, the total presumptively reasonable fee is $3,050.

     Counsel additionally seeks recovery of costs incurred for the filing fee




      1
         Upon review of the billing records, it appears that a total of 11.75
hours by counsel was spent on this litigation, 11.5 of which were charged
to the client. (Dkt. No. 10 at 5-9.) However, counsel requests fees for
only ten hours by the partner, and .25 by the firm’s of counsel. (Id. at 2.)
Therefore, the court will consider only the hours that were specifically
sought for attorneys’ fees.
                                      4
 Case 5:20-cv-01353-GLS-TWD Document 11 Filed 01/21/21 Page 5 of 5




and process server fee in the amount of $533.80.2 (Id.) These costs are

generally recoverable and reasonable, and are supported by the provided

documentation. See Car Freshner Corp., 2020 WL 5757475, at *10.

       Accordingly, it is hereby

       ORDERED that BurgerFi’s motion for default judgment (Dkt. No. 8) is

GRANTED and it is entitled to judgment in the amount of $99,076.28; and

it is further

       ORDERED that BurgerFi’s request for attorneys’ fees and costs (Dkt.

No. 8) is GRANTED to the following extent: attorneys’ fees in the amount

of $3,050 and costs in the amount of $533.80 are imposed upon the

Bakery; and it is further

       ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

January 21, 2021
Albany, New York




        2
        BurgerFi has not sought reimbursement of its mailing and postage
fee costs. (Dkt. No. 10 at 8.)
                                     5
